Citation Nr: 1001076	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-04 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a higher initial evaluation for 
hypothyroidism, evaluated as 10 percent disabling from 
January 1, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from November 1982 to August 1991, and service in the 
Army National Guard until retirement in December 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  


REMAND

The Board finds that the medical evidence in the case file is 
incomplete.  First, the Board notes that the January 2008 
rating decision that granted service connection for the 
Veteran's hypothyroidism indicates that the evidence 
considered included the Veteran's service treatment records 
(STRs) from November 1982 to August 1991, from March 1995 to 
September 1995, and from October 1996 to December 2007, the 
month at the end of which the Veteran retired from military 
service.  The Board can find no such records in the case 
file.  While there are four envelopes of the type normally 
used to maintain STRs, these envelopes contain mostly service 
personnel records, and do not appear to contain, for example, 
the in-service treatment note that the RO reported as first 
showing a diagnosis of hypothyroidism.  

Next, the Board notes that the Veteran was afforded a VA 
examination in April 2009, at which he reported to his 
examiner the results of recent relevant laboratory results 
from a private health care provider.  Those laboratory 
results and the associated private medical records are not of 
record, but should be, and should have been at the time of 
the April 2009 examination in order to ensure that the 
examination was a fully informed one.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  The Board must therefore remand 
in order to obtain missing records.  Additionally, because 
the April 2009 examination was based on an incomplete record, 
on remand the April 2009 examiner must be given the 
opportunity to review the Veteran's complete medical file and 
provide an addendum to the examination report.  If that 
examiner is no longer available, the Veteran should be 
afforded a new examination.   

Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ should take the steps 
necessary to locate all of the Veteran's 
STRs and associate them with the claims 
file.  

2.  The AOJ should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess records 
pertinent to his hypothyroidism claim.  
With any necessary authorization from the 
Veteran, the AOJ should attempt to obtain 
and associate with the claims file any 
medical records identified by the Veteran 
that have not been secured previously.  
If the AOJ is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it should inform him and his 
representative of this and ask them to 
provide copies of additional medical 
records they may have obtained on their 
own that have not been submitted 
previously. 

3.  After the above-requested development 
is accomplished, if new medical evidence 
has been obtained, the AOJ should contact 
the physician who conducted the Veteran's 
examination on April 13, 2009, provide 
her with the Veteran's complete file, and 
ask her to provide an addendum to her 
April 2009 examination report based on 
the complete record.  The examiner should 
be asked to comment on the level of 
impairment caused by hypothyroidism, and 
reflected in the newly received records, 
including the degree of fatigability, 
constipation, mental impairment (such as 
sluggishness, dementia, slowing of 
thought, or depression), weight control 
problems, cold intolerance, muscle 
weakness, cardiovascular involvement, 
bradycardia, or sleepiness.  The examiner 
should be asked to say whether the 
findings and conclusions made in April 
2009 are consistent with the record as 
supplemented by the new evidence.  If the 
examiner concludes that a worsening has 
been demonstrated in newly received 
evidence, another examination should be 
scheduled that addresses these criteria.

(If new medical evidence has been 
obtained and added to the record, and the 
April 2009 examiner is no longer 
available, the Veteran should be afforded 
another examination to determine the 
level of disability caused by 
hypothyroidism.  The Veteran's claims 
file, including a copy of this remand, 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should address 
the criteria set forth above.  See 
38 C.F.R. § 4.119, Diagnostic Code 7903.)

The AOJ should ensure that the addendum 
to the 2009 examination or any new 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information and evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

